995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.C. Raymond DIETZ, Sr., Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  Internal Revenue Service;Michael R. O'Hanlon, Defendants-Appellees.
No. 92-2179.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 5, 1993.Decided:  June 17, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-771-JH)
C. Raymond Dietz, Sr., Appellant Pro Se.
Carmina Szunyog Hughes, Assistant United States Attorney, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before PHILLIPS and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
C. Raymond Dietz, Sr., appeals the order of the district court denying relief on his motion under Fed.  R. Crim.  P. 41(e).  We dismiss the appeal for lack of jurisdiction because the order appealed from is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Because Dietz sought to have the evidence suppressed in any future criminal or civil proceedings, the order here appealed is neither a final order nor an appealable interlocutory or collateral order.   See United States v. Regional Consulting Services for Economic and Community Development, Inc., 766 F.2d 870, 872-73 (4th Cir. 1985).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED